DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 15th, 2021 has been entered.

Response to Amendment
The Amendment filed July 15th, 2021 has been entered. Claims 13, 15-16, and 21-23 have been canceled and claims 24-29 have been added. Claims 1-6, 9-12, 14, 17, 19, 20, and 24-29 remain pending in the application.  Applicant’s amendments to the claims have overcome each and every objection and rejection previously set forth in the Final Office Action mailed April 16th, 2021.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:  "thickness difference is greater" should be ––thickness difference being greater––.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. Claim 1 contains the step of "calculating a third thickness difference between the first thickness difference and the second thickness". The specification only contains support for calculating a third thickness difference between the first thickness difference and the second thickness difference. The claim will be examined under the assumption that the third thickness difference is a difference between the first and second thickness differences.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 27 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 27 and 28 add the limitations of ‘calculating a first (and second) reference thickness tendency’ and determining parameters based on a difference between the first and second thickness tendencies and their associated reference thickness tendencies. However, the claims fail to adequately define the first and second reference thickness tendencies. Claim 29, which depends from claim 28, resolves this issue by providing the necessary definitions, and is consequently not indefinite. The claims will be examined as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 12, 17, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki et al. (US 9156122), hereinafter Shinozaki.
claim 1, Shinozaki teaches a method, comprising:
measuring a first thickness of a polishing pad at a first location of the polishing pad and a second thickness of the polishing pad at a second location of the polishing pad;
calculating a first thickness difference between the first thickness and a first reference thickness at the first location of the polishing pad;
calculating a second thickness difference between the second thickness and a second reference thickness at the second location of the polishing pad, wherein the second location is other than the first location, such that the first reference thickness is different from the second reference thickness;
(difference taken between a measured height and a predetermined reference value at a point, procedure done each time it receives a measured value from the pad height sensor, reference thicknesses may be an initial measurement of the pad, see Shinozaki col. 9 line 58 - col. 10 line 2; sensor takes readings at various points on surface, see Shinozaki col. 10 lines 3-14).
Shinozaki does not explicitly teach that the first and second reference thicknesses are different, or the steps of calculating a third thickness difference between the first thickness difference and the second thickness difference; 
determining at least one conditioning parameter value according to the third thickness difference;
and conditioning the polishing pad using the at least one determined conditioning parameter value.
However, it does teach that the reference thicknesses may be from an initial height of the polishing surface, and the surfaces of polishing pads, even fresh ones, are known in the art to not be perfectly flat, so different reference height measurements (i.e. reference thicknesses) would be obvious to a person having ordinary skill in the art.

It would have been obvious to a person having ordinary skill in the art to combine the various teachings of Shinozaki to produce a third thickness difference from the differences between the first and second thickness differences and to use this combination to produce an irregular point map information and adjust conditioning recipe tuning, as doing so is the combination of prior art elements according to known methods and would help ensure that conditioning was producing a properly flat surface (see Shinozaki col. 10 line 52 - col. 11 line 4).

Regarding claim 4, Shinozaki teaches the method of claim 1, wherein determining the at least one conditioning parameter value comprises determining whether the third thickness difference is within a pre-determined range (whether the difference is larger than a pre-determined threshold value, see Shinozaki col. 9 line 48 - col. 10 line 2).

Regarding claims 5, Shinozaki teaches the method of claim 1, wherein the first reference thickness and the second reference thickness are thicknesses of the polishing pad prior to processing a wafer (see Shinozaki col. 9 line 58 - col. 10 line 2).

claim 6, Shinozaki teaches the method of claim 1, but does not explicitly teach that the first reference thickness and the second reference thickness are thicknesses of the polishing pad after processing at least one wafer. However, performing conditioning after polishing is generally known in the art (see Shinozaki col. 1 lines 20-27), and the initial height is measured prior to each conditioning process (so as to determine cutting rate, see Shinozaki col. 1 lines 36-51). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Shinozaki as doing so represents the combination of known prior art elements according to known methods with predictable results.

Regarding claim 12, Shinozaki teaches a method, comprising:
sweeping a conditioner across the polishing pad (see Shinozaki claim 1); measuring a polishing surface height at a point (which is analogous to pad thickness, see Shinozaki claim 1); creating a distribution of irregular points on the polishing surface (see Shinozaki claim 1 and claim 3) by calculating a difference between two measured values of the height of a polishing surface (calculates the difference between the latest two measured values each time it receives a measured value from the pad height sensor, see Shinozaki col. 9 lines 48-57); determining whether the difference obtained is larger than a predetermined threshold value (see Shinozaki col. 9 lines 48-57); and conditioning based on the distribution of irregular points (see Shinozaki claim 1).
Shinozaki does not explicitly teach the steps of calculating a first thickness tendency at a location (j) of a polishing pad, wherein the first thickness tendency is tcur.j+1-tcur.j-1, the tcur.j+1 is a thickness of the polishing pad at a location (j+1), and the tcur.j-1 is a thickness of the polishing pad at a location (j-1);
calculating a second thickness tendency at the location (j+1) of the polishing pad, wherein the second thickness tendency is tcur.j+2-tcur.j, the tcur.j+2 is a thickness of the polishing pad at a location (j+2), and the tcur.j is a thickness of the polishing pad at a location (j);

determining a second parameter value with respect to the location (j+1) based on the second thickness tendency.
However, the step of 'creating a distribution of irregular points on the polishing surface' described in claim 3 of Shinozaki is analogous to the steps of determining first and second parameter values based on the first and second thickness tendencies. The only functional difference between it and the claim language is that rather than the difference between tcur.j+1 and tcur.j-1, it takes the difference between the two most recently measured sensors (i.e. tcur.j and tcur.j-1). The method taught by Shinozaki collects the same range of data points, it just takes the difference between the last two points measured rather than doing a pseudo-interpolation using the measured points on either side of the point of interest. 
The claimed approach would have been obvious to a person having ordinary skill in the art as it represents a variation on known techniques analogous to the use of the midpoint rule for integration rather than the left or right rule. These are basic mathematical techniques taught in calculus, and consequently are known to persons having ordinary skill in the art. The distinction between the method taught in claim 12 and Shinozaki can be overcome by the simple substitution of one known element for another to obtain predictable results, claim 12 is obvious in view of Shinozaki.
Similarly, Shinozaki teaches that conditioning involves the steps of sweeping a conditioner across a surface of the polishing pad; and applying a downforce to the conditioner that urges the conditioner against the polishing pad according to the first parameter value and the second parameter value (adjusting sweep speed and downforce are generally known to be part of recipe tuning, see Shinozaki col. 1 lines 36-43; teaches that recipe tuning can be performed during conditioning and tuned relative to profile, see Shinozaki col. 12 line 62 - col. 13 line 3).

Regarding claim 17, Shinozaki teaches a method, comprising: 
measuring a first thickness of a polishing pad at a first location of the polishing pad and a second thickness of the polishing pad at a second location of the polishing pad;
obtaining a first reference thickness at the first location of the polishing pad and a second reference thickness at the second location of the polishing pad, wherein the second location is other than the first location, such that the first reference thickness is different from the second reference thickness;
calculating a first thickness variation based on the first thickness and the second reference thickness at the first location, and a second thickness variation based on the second reference thickness and the second reference thickness at the second location (performing the steps of (1) measuring a height and (2) calculating a difference between a predetermined reference value for that height such as a measured value of the initial height; each time it measures a height, see Shinozaki col. 9 line 58 - col. 10 line 2);
contacting a surface of the polishing pad with a conditioner;
and sweeping the conditioner across the surface of the polishing pad at a sweeping speed value (adjusting sweep speed and downforce are generally known to be part of recipe tuning, see Shinozaki col. 1 lines 36-43; teaches that recipe tuning can be performed during conditioning and tuned relative to profile, see Shinozaki col. 12 line 62 - col. 13 line 3).
Shinozaki does not explicitly teach that the adjustments are made based on a difference between the first thickness variation and the second thickness variation. However, it does teach that the thickness variations are used to generate an irregular point distribution (see Shinozaki col. 10 lines 39-51) and that the point distribution can be used to indicate when conditioning is not performed properly (see Shinozaki col. 10 line 52 - col. 11 line 4). 


Regarding claims 24 and 25, Shinozaki teaches the method of claim 1 and further teaches that determining the conditioning parameter value involves comparing thickness differences to a predetermined threshold value (see Shinozaki col. 9 line 36 - col. 10 line 2), which determines whether it gets added to an irregular point distribution (see Shinozaki col. 10 lines 39-51). Shinozaki also teaches that the irregular point distribution can be used to indicate when conditioning is not performed properly (see Shinozaki col. 10 line 52 - col. 11 line 4), that various methods are known to adjust conditioning recipe tuning (see Shinozaki col. 1 lines 36-43), and that recipe tuning can be performed during conditioning and done relative to profile (see Shinozaki col. 12 line 62 - col. 13 line 3).
It does not explicitly teach that the modifications to the recipe comprise increasing a downforce or sweep speed when the thickness difference exceeds the predetermined value, but such a modification would be predictable to a person having ordinary skill in the art, as surface irregularities are known to those of ordinary skill in the art to include both areas that require additional conditioning or less conditioning. Combining the various elements of Shinozaki represents the combination of prior art elements according to known methods to yield predictable results.

Regarding claim 26, Shinozaki teaches the method of claim 12, wherein the first parameter value is different from the second parameter value (the parameter values are individual points on a distribution of irregular points with different coordinates).

claims 27-29, as described in the above rejections, Shinozaki teaches the method of claim 12 as well as the use of differences between measured thicknesses and reference values at multiple points and differences between the most recently measured thicknesses at multiple points to identify irregular points which are used as an input in the process of tuning a conditioning recipe. Consequently, It would be obvious to a person having ordinary skill in the art to combine the various elements of Shinozaki of calculating a first and/or second reference thickness tendency at each measured point by taking the differences of the reference thicknesses measured at each point for the initial profile and using that information to determine parameter values used in conditioning, as doing so would represent the use of a mix of known techniques to improve similar methods in the same ways.

Claims 2-3, 5-6, 9-11, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki as applied to claims 1, 12, and 17 above, and further in view of Cesna (US 5951370), Menk et al. (US PGPub 2013/0122783), and Dhandapani et al. (US 9138860).
Regarding claims 2-3, 5-6, 9-11, 14, and 19-20, controlling conditioning by varying downforce and sweeping speed are generally known in the art (see Shinozaki col. 1 lines 36-43). Polishing after conditioning, during conditioning, and before conditioning are similarly generally known in the art, as indicated in the office action filed on April 16th, 2021 containing rejections under Cesna (US 5951370), Menk et al. (US PGPub 2013/0122783), and Dhandapani et al. (US 9138860). Combining the teachings of Shinozaki with the art used in the previous rejections of claims 2-3, 5-6, 9-11, 14, and 19-20 would be obvious to a person having ordinary skill in the art at the time of the invention as various combinations of prior art according to known methods that would yield predictable results.

Response to Arguments
Applicant’s arguments, see pages 9-12, filed July 15th, 2021, with respect to the rejections of all claims under 35 U.S.C. §§ 102-103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Shinozaki.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        




/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723